Case 9:18-cv-00178-JRG-KFG Document 15 Filed 11/29/18 Page 1 of 4 PageID #: 49



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                LUFKIN DIVISION



MOTIVA PATENTS, LLC,
                                                Civil Action No. 6:18-cv-00178-JRG-KJG
                     Plaintiff,
                                                JURY TRIAL DEMANDED
       v.

FACEBOOK TECHNOLOGIES, LLC, F/K/A
OCULUS VR, LLC

                     Defendant.

    DEFENDANT’S MOTION FOR LEAVE TO FILE UNDER SEAL DEFENDANT
      FACEBOOK TECHNOLOGIES, LLC’S MOTION TO DISMISS AND/OR
         TRANSFER FOR IMPROPER VENUE, OR ALTERNATIVELY,
                FOR TRANSFER UNDER 28 U.S.C. § 1404(A)


       Defendant Facebook Technologies, LLC (“Facebook Tech”) respectfully requests leave

to file Defendant Facebook Tech’s Motion to Dismiss and/or Transfer for Improper Venue, or

Alternatively, for Transfer Under 28 U.S.C. §1404(a) and supporting papers (the “Motion”)

under seal. Facebook Tech’s Motion contains information designated by Defendant Facebook

Tech as Outside-Attorneys’ Eyes Only pursuant to P.R. 2-2 and Local Rule CV-5(a)(7). Plaintiff

Motiva Patents, LLC is unopposed to Facebook Tech filing the Motion under seal.




                                            1
Case 9:18-cv-00178-JRG-KFG Document 15 Filed 11/29/18 Page 2 of 4 PageID #: 50




Dated: November 29, 2018                      Respectfully submitted,

Heidi L. Keefe (CA Bar 178960)                By: /s/ Heidi L. Keefe
Mark R. Weinstein (CA Bar 193043)
Philip H. Mao (CA Bar 300711)                 Deron R. Dacus
COOLEY LLP                                    Texas Bar No. 00790553
3175 Hanover Street                           THE DACUS FIRM, P.C.
Palo Alto, CA 94304                           821 ESE Loop 323, Suite 430
Phone: (650) 843-5000                         Tyler, TX 75701
hkeefe@cooley.com                             Phone: (903) 705-1117
mweinstein@cooley.com                         Fax: (903) 705-1117
pmao@cooley.com                               ddacus@dacusfirm.com

Eamonn Gardner (CA Bar 310834)                Attorneys for Defendant Facebook Technologies, LLC
COOLEY LLP                                    F/K/A Oculus VR, LLC
4410 Eastgate Mall
San Diego, CA 92121
Phone: (858) 550-6000
egardner@cooley.com

 Attorneys for Defendant Facebook
 Technologies, LLC F/K/A Oculus VR, LLC




                                          2
Case 9:18-cv-00178-JRG-KFG Document 15 Filed 11/29/18 Page 3 of 4 PageID #: 51



                            CERTIFICATE OF CONFERENCE

       This is to certify that I, Eamonn Gardner, counsel for Defendant Facebook Technologies

LLC, met and conferred by email with Matthew Antonelli, counsel for Plaintiff Motiva Patents

LLC, on the 28th day of November, 2018 in compliance with LR cv-7(h). Counsel for Plaintiff

indicated that the Motion is unopposed.


                                           /s/ Eamonn Gardner
                                           Eamonn Gardner




                                            3
Case 9:18-cv-00178-JRG-KFG Document 15 Filed 11/29/18 Page 4 of 4 PageID #: 52



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on all counsel who are

deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to Fed. R.

Civ. P. 5(d) and Local Rule CV-5(e), all other counsel of record not deemed to have consented to

electronic service were served with a true and correct copy of the foregoing by U.S. First Class

mail on this 29th day of November, 2018.



                                            /s/ Heidi L. Keefe
                                            Heidi L. Keefe




                                             4
